DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 and 10-17 in the reply filed on 11/23/20 is acknowledged.  The traversal is on the ground(s) that there is no serious burden of search on the examiner.  This is not found persuasive because groups I, II and III are classified in different classes and subclasses and would require additional search. It is further noted that the apparatus can be used to make another materially different product, the product can be made by another materially different apparatus and the process can be used to make another materially different product.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method and product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/20.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Buckley (US 2016/0185030).
Regarding claim 1, Buckley teaches a tape placement machine (figure 8) comprising a delivery head (14) to dispose the tape (20) and a backing plate (15a) coupled to the delivery head. The backing plate is part of the same apparatus as the delivery head so it is coupled together through rods (13) actuators (12) and the robot arm (16). The delivery head presses against the charge (20) and is in contact with the backing plate (15a) as seen in figure 8. Therefore when a force is applied by the delivery head (as seen in figures 4-5) and force would inherently be applied to the backing plate as well. As a result the backing plate would react to the force applied by the tape placement device as the tape is being disposed.


Allowable Subject Matter
Claims 10-17 are allowed.
s 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is an apparatus for fabricating a composite structure, the apparatus comprising:
a mandrel to support formation of a composite panel of the composite structure; a tape placement machine comprising a delivery head configured to dispose a composite tape and a compaction roller configured to apply a placement force when disposing the composite tape; and
a backing plate coupled to the delivery head and selectively movable relative to the delivery head to support formation of a composite stiffener extending from the composite panel; and
wherein the backing plate reacts the placement force back to the delivery head when the delivery head disposes the composite tape on the backing plate.

Graves (EP 3002117), Buckley (US 2016/0185030, and Hogg (US 7842145) teach a tape placement machine comprising a delivery head to dispose the tape and a backing plate coupled to the delivery head. The backing plate is part of the same apparatus as the delivery head so it is coupled together through rods actuators and the robot arm. The delivery head presses against the charge and is in contact with the backing plate. Therefore when a force is applied by the delivery head and force would inherently be applied to the backing plate as well. As a result the backing plate would 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748